Citation Nr: 0940494	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-31 862A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the right shoulder, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied the benefits sought 
on appeal.


FINDING OF FACT

The Veteran's right shoulder disability is manifested by 
limitation of motion equivalent to 25 degrees from the side. 


CONCLUSION OF LAW

The criteria for a disability rating of 40 percent for 
residuals of a shrapnel wound of the right shoulder are met. 
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 
4.45, 4.55, 4.56, 4.59, 4.73, Diagnostic Code 5201 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the Veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Under the VCAA, VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the Veteran is expected to provide; and (4) must request 
that the Veteran provide any evidence in his possession that 
pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA provided VCAA required notice regarding his increased 
rating claim, in correspondence sent to the Veteran in July 
2004 and November 2004. These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his increased rating claim, and 
identified his duties in obtaining information and evidence 
to substantiate his claim. A March 2006 letter further 
provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
claimed disability under consideration, pursuant to the 
holding in the Dingess decision.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 has been amended to eliminate the requirement 
that VA request that a Veteran submit any evidence in his or 
her possession that might substantiate the claim. 73 Fed. 
Reg. 23,353 (Apr. 30, 2008). In any event, the July 2004 and 
November 2004 letters complied with this requirement. 

Duty to Assist

The RO has complied with VA's duties to assist the Veteran in 
substantiating his claim under the VCAA by obtaining all 
known treatment records and affording him a complete 
contemporaneous VA examination.  He has contended that he 
would have had more significant limitation of motion if 
examined later in the day when his disability flared up; 
however, the VA examiner took into account the Veteran's 
report of limitation of motion during flare-ups and the 
examination appears to be otherwise complete.

Residuals of a Shrapnel Wound of the Right Shoulder

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity, as determined by 
considering current symptomatology in the light of 
appropriate rating criteria. 38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances. 38 C.F.R. § 4.21 
(2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a Veteran 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2009), pertaining to functional impairment. 
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain. Such 
inquiry is not to be limited to muscles or nerves. These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, pain, 
or flare-ups. DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 
C.F.R. § 4.59 (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
Veteran. 38 U.S.C.A. § 5107(b).

Background

Service treatment records show that in May 1970, the Veteran 
sustained mortar fragment wounds of the right shoulder and 
abdomen.  In January 1971 he was noted to have a full range 
of right shoulder motion.  An X-ray examination at that time 
showed small metallic fragments in the soft tissues of the 
shoulder without other abnormalities.  He was seen 
periodically with complaints of right shoulder pain.

On VA examination in May 1971, the Veteran complained of a 
pulling sensation in the right shoulder on overhead movements 
or on heavy lifting.  There was a slightly adherent well 
healed scar at the dorsum of the right deltoid.  There was 
not artery, nerve or muscle involvement.  An X-ray 
examination again showed an irregular metallic density within 
the soft tissue lateral and just below the humeral head.  The 
bones were unremarkable.

The Veteran apparently received no additional treatment for 
the right shoulder disability until approximately 2002, when 
he was seen at a VA facility.

In January 2005, the Veteran underwent a VA examination and 
reported pain in the lateral aspect of the deltoid of the 
right shoulder, rating the pain as a 6 on a scale of 1-10, 
with associated weakness, stiffness, occasional swelling, 
fatigue, and lack of endurance.  The examiner noted there was 
no heat, redness, instability, or locking.  Precipitating 
factors were any overhead use, any repetitive use such as 
hammering, resting on it "wrong," or pulling a chain saw 
rope.  

The Veteran reported flare-ups once per month of 1-2 days 
duration, when any movement hurt, then slowly eased away.  He 
stated that during a flare-up, the pain would limit his 
ability to abduct or forward flex 100 percent for up to 48 
hours. 

The examiner diagnosed a shrapnel wound of the right 
shoulder.  The examiner noted the effects on his usual 
occupation as an instrument mechanic was that he pulling on 
wrenches, performing maintenance, causing flare-ups, 
depending on what type of work he encountered.  The effect on 
his daily activities was mild to moderate pain.  

On physical examination, the examiner stated there was no 
atrophy of the right deltoid shoulder musculature.  The 
Veteran's grip strength was 120 pounds x2 bilaterally.  Range 
of motion actively and passively was pain free. Forward 
flexion was 0-110 degrees, after 5 repititions with 
resistance, it dropped to 0-90 degrees.  Abduction actively 
and passively was 0-90 degrees and after 5 repetitions, it 
decreased to 0-80 degrees.  Internal rotation was normal at 
0-90 degrees and external rotation was decreased to 0-30 
degrees.  X-rays revealed soft tissue calcification in the 
region of the supraspinatus tendon and a retained shrapnel 
fragment.

In June 2007, the Veteran underwent a VA examination and 
reported that since his last examination in January 2005, his 
employer reduced manpower at work and he was now working with 
bigger tools than before and taking Motrin more often for the 
throbbing pain.  He was an instrument technician, however, he 
was now piping, using big wrenches to loosen flanges on 
pipes.

The Veteran reported his shoulder was becoming progressively 
worse and he took Motrin (Ibuprofen 800mg) several times per 
week.

The examiner noted the Veteran was right-hand dominant.  The 
examiner reported there were no functional limitations upon 
standing or walking, nor was there any joint deformity, 
giving, way, or instability.  The examiner noted right 
shoulder joint pain along with stiffness and fatigability.  
There was no weakness, episodes of dislocation, or 
subluxation.  

The Veteran reported one episode of effusion, he reported 
flare-ups which were severe in nature on a weekly basis, and 
caused increased pain, however, the examiner reported that 
there was no additional limitation of motion or other 
functional impairment.  The flare-ups lasted approximately 3-
7 days and caused inflammation evidenced by warmth.  The 
examiner described the flare-ups as severe.

Range of motion of the right shoulder was flexion (forward 
elevation) 0-180 degrees with pain at 120 degrees; abduction 
was 0-180 degrees with pain at 75 degrees; external and 
internal rotation was 0-95 degrees with pain at 80 degrees 
with external rotation. The examiner stated there was normal 
but painful range of motion.

The examiner noted there was no bone loss, no recurrent 
dislocations, no inflammatory arthritis, and no ankylosis.  
The examiner noted there were no associated bone, nerve, 
vascular or tendon injuries, no muscle herniation, and no 
loss of deep fascia or muscle substance. There was no 
intramuscular scarring and the muscle function was normal in 
terms of comfort, endurance, and strength sufficient to 
perform activities of daily living.  

The Veteran reported that his was currently employed and 
during the last 12 months had missed no time from work.  

The examiner diagnosed the Veteran with residuals of a 
shrapnel wound of the deltoid area, Muscle Group III.  The 
examiner opined there were significant general occupational 
effects due to problems with lifting and carrying due to 
pain, and the Veteran reported difficulty changing out 
equipment and using big wrenches.  In regard to usual daily 
activities, the examiner noted severe effects on exercise, 
sports, and traveling, moderate effects on chores, 
recreation, and mild effects on bathing.  The examiner 
reported no effects on shopping, feeding, dressing, and 
toileting.  

Analysis

The Veteran's service-connected residuals of a shrapnel wound 
of the right shoulder is currently evaluated as 20 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5303 
(Muscle Group III).  The maximum rating under that diagnostic 
code is 40 percent.  

Diagnostic Code 5201 provides a maximum rating of 40 percent 
when motion of the major arm is limited to 25 degrees from 
the side.  For disabilities evaluated on the basis of 
limitation of motion, VA is required to apply the provisions 
of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional 
impairment.  The Court has instructed that in applying these 
regulations VA should obtain examinations in which the 
examiner determined whether the disability was manifested by 
weakened movement, excess fatigability, incoordination, or 
pain.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, be expressed 
in terms of the degree of additional range-of-motion loss due 
to any weakened movement, excess fatigability, 
incoordination, flareups, or pain.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 
84-5 (1997); 38 C.F.R. § 4.59 (2006).

For purposes of applying 38 C.F.R. §§ 4.40, 4.45, painful 
motion is equivalent to limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7, 8 (1996). Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1991) ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded").

The 2005 VA examination found a total loss of forward flexion 
and abduction on flare-ups, while the 2007 examination did 
not report limitation of motion during flare ups, but noted 
pain with severe disability during flare ups.  The 2007 
examiner did not report the point at which pain began during 
flare ups, but the report of severe symptoms during these 
periods coupled with the findings on the 2005 examination and 
the Veteran's July 2007 statement; support the conclusion 
that the Veteran would have pain throughout any range of 
motion during flare ups.

As such, the Veteran would be entitled to the maximum rating 
of 40 percent under DC 5201.

The Board considered other diagnostic codes in this matter; 
however, no other diagnostic code would provide a higher 
rating in this case.  

Specifically, diagnostic codes 5200-5202 provide for ratings 
greater than 30 percent where the shoulder joint is ankylosed 
(Diagnostic Code 5200), or where there is evidence of humerus 
impairment resulting in a fibrous union, a false flail joint 
or a flail shoulder (Diagnostic Code 5202).  In this case, 
Diagnostic Codes 5200-5202 are inapplicable because the 
Veteran's right shoulder is not ankylosed or manifested by an 
impairment of the humerus.  Diagnostic studies have not shown 
fibrous union.  

The Veteran retains significant shoulder motion.  Hence, he 
does not have ankylosis.  The provisions of 38 C.F.R. 
§§ 4.40, 4.45, are not for consideration where, as in this 
case, the veteran is in receipt of the highest rating based 
on limitation of motion and a higher rating requires 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

In sum, the Board finds the most advantageous diagnostic code 
warrants an increased rating to 40 percent disabling, but no 
more. 38 U.S.C.A. § 5107(b).


Extra-Schedular

In exceptional cases an extraschedular rating may be 
provided. 38 C.F.R. § 3.321 (2009). The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for the service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disability 
with the established criteria found in the rating schedule 
for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required. In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the Veteran's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 38 
C.F.R. 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization"). When the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step, a determination of whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating. 

The Board finds that the rating criteria contemplate the 
Veteran's disability. The residuals of a shrapnel wound of 
the right shoulder consist of symptoms such as pain and 
weakness with associated limitation of motion. These 
manifestations are contemplated in the rating criteria. The 
rating criteria are therefore adequate to evaluate the 
Veteran's disability and referral for consideration of 
extraschedular rating is, therefore, not warranted.

Total Disability Rating Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2009). 

Where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2009) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the Veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case, TDIU consideration is not warranted.  The 
Veteran reported that he is employed full time, and in the 
last 12 months, had missed no time from work due to his right 
shoulder disability. (See June 2007 VA examination).  


ORDER

Entitlement to a 40 percent evaluation for residuals of a 
shrapnel wound of the right shoulder, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


